       Case 19-33772-sgj13 Doc 4 Filed 11/06/19                        Entered 11/06/19 15:52:47               Page 1 of 14
GWENDOLYN E. HUNT, ATTORNEY
2010 N. Hampton Rd., Ste. 400
Desoto, TX 75115



Bar Number: 18267
Phone: (214) 330-4465

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re: Rachel Parish                              xxx-xx-4936             §          Case No:
       1303 Goldspier Dr.                                                 §
                                                                                     Date:        11/6/2019
       Dallas, TX 75215                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $380.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $22,800.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
          Case 19-33772-sgj13 Doc 4 Filed 11/06/19                      Entered 11/06/19 15:52:47                   Page 2 of 14
Case No:
Debtor(s):    Rachel Parish




                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $380.00        per month, months    1       to   60    .

           For a total of    $22,800.00     (estimated " Base Amount ").
           First payment is due      12/6/2019       .

           The applicable commitment period ("ACP") is        36   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .
           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
                $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00           and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                       GWENDOLYN E. HUNT             , total:           $3,500.00     ;
      $1,000.00 Pre-petition;              $2,500.00 disbursed by the Trustee.




                                                                   Page 2
      Case 19-33772-sgj13 Doc 4 Filed 11/06/19                         Entered 11/06/19 15:52:47                Page 3 of 14
Case No:
Debtor(s):   Rachel Parish


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Regional Acceptance Co                                                $16,050.00       6.50%                                          Pro-Rata
2011 Hyundai Equus

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
       Case 19-33772-sgj13 Doc 4 Filed 11/06/19                       Entered 11/06/19 15:52:47                Page 4 of 14
Case No:
Debtor(s):   Rachel Parish



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ad Astra Recovery                                                   $504.00
Arrowhead Adance                                                    $591.84
Atmos Energy                                                        $210.06
Balance Credit                                                    $1,361.51
BB&T                                                                $466.60
Capital One                                                         $633.00
Chase                                                               $451.01
Comenity Bank/Victoria Secret                                       $395.00
Computer Credit, Inc.                                               $217.92
Convergent Outsourcing , Inc.                                     $1,314.11
Covington Credit                                                    $455.00
Creditors Adjustments Inc.                                       $31,531.59
Fingerhut                                                         $1,173.00
First PREMIER Bank                                                  $605.00
Genesis FS Card Services                                            $616.11
Medical Diagnostic Laboratories, LLC                                $103.22
Medicredit, Inc                                                     $150.00
Midwest Recovery Systems                                            $412.00


                                                                Page 4
       Case 19-33772-sgj13 Doc 4 Filed 11/06/19                          Entered 11/06/19 15:52:47                  Page 5 of 14
Case No:
Debtor(s):   Rachel Parish


National Credit Adjusters                                              $585.21
Northwood Asset Management                                           $4,598.56
Prime Management , LLC                                                 $481.55
Reliant Energy                                                       $1,098.21
RS Clark & Associates                                                  $144.00
Source Receivables Mgmt, Llc                                         $2,779.00
State Farm Federal Credit Union                                      $1,000.00
United Revenue Corp.                                                    $97.00
UTSouthwestern Medical Center                                          $349.50
World Acceptance/Finance Corp                                          $740.00

TOTAL SCHEDULED UNSECURED:                                         $53,064.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)
Clinton Bowker                                        Assumed                            $0.00
NPRTO, TX, LLC                                        Rejected                       $2,590.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).



                                                                   Page 5
        Case 19-33772-sgj13 Doc 4 Filed 11/06/19                        Entered 11/06/19 15:52:47                 Page 6 of 14
Case No:
Debtor(s):   Rachel Parish


Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.




                                                                  Page 6
       Case 19-33772-sgj13 Doc 4 Filed 11/06/19                          Entered 11/06/19 15:52:47                  Page 7 of 14
Case No:
Debtor(s):   Rachel Parish


H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.



                                                                   Page 7
       Case 19-33772-sgj13 Doc 4 Filed 11/06/19                         Entered 11/06/19 15:52:47                  Page 8 of 14
Case No:
Debtor(s):   Rachel Parish


S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.




                                                                  Page 8
       Case 19-33772-sgj13 Doc 4 Filed 11/06/19                          Entered 11/06/19 15:52:47                Page 9 of 14
Case No:
Debtor(s):   Rachel Parish


8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                  Page 9
      Case 19-33772-sgj13 Doc 4 Filed 11/06/19                       Entered 11/06/19 15:52:47                Page 10 of 14
Case No:
Debtor(s):   Rachel Parish


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Gwendolyn E. Hunt
Gwendolyn E. Hunt, Debtor's(s') Attorney                                  Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Gwendolyn E. Hunt                                                     18267
Gwendolyn E. Hunt, Debtor's(s') Counsel                                   State Bar Number




                                                               Page 10
      Case 19-33772-sgj13 Doc 4 Filed 11/06/19                      Entered 11/06/19 15:52:47               Page 11 of 14
Case No:
Debtor(s):   Rachel Parish




                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the 6th day of November, 2019 :

(List each party served, specifying the name and address of each party)


Dated:           November 6, 2019                                         /s/ Gwendolyn E. Hunt
                                                                          Gwendolyn E. Hunt, Debtor's(s') Counsel

Ad Astra Recovery                                Chase                                            Creditors Adjustments Inc.
xxx5666                                          8256                                             xxx xxx 2516
7330 West 33rd Street North                      340 S. Cleveland Avenue Bldg. 370-               P.O. Box 5640
Suite 118                                        OH1-10                                           Manchester, NH 03108
Wichita, KS 67205                                Westerville, OH 43081


Arrowhead Adance                                 Clinton Bowker                                   Fingerhut
x7802                                            3715 Meadow Lane                                 xxxxxxxxxxxx2647
P.O. Box 6048                                    Edmond, OK 73013                                 Attn: Bankruptcy
Pine Ridge, SD 57770                                                                              PO Box 1250
                                                                                                  Saint Cloud, MN 56395


Atmos Energy                                     Comenity Bank/Victoria Secret                    First PREMIER Bank
xx-xxxxxxxxx-xxxx702-2                           xxxxxxxxxxxx7667                                 xxxxxxxxxxxx1310
P.O. Box 790311                                  Attn: Bankruptcy                                 Attn: Bankruptcy
St. Louis, MO 63179-0311                         PO Box 182125                                    PO Box 5524
                                                 Columbus, OH 43218                               Sioux Falls, SD 57117


Balance Credit                                   Computer Credit, Inc.                            Genesis FS Card Services
xx0535                                           xxxxxxx763o                                      xxxx-xxxx-xxxx-0932
3435 Harlem Rd.                                  640 West Fourth St.                              PO Box 4477
Cheektowaga, NY 14225                            Winston Salem, NC 27113                          Beaverton OR 97076-4477



BB&T                                             Convergent Outsourcing , Inc.                    Internal Revenue Service
xxxxxxxxxxxxxx221P                               x-xxxx6492                                       4936
P.O. Box 310                                     800 SW 39th St.                                  P.O. Box 7346
High Point, TN 27261                             Renton, WA 98057                                 Philadelphia, PA 19101-7346



Capital One                                      Covington Credit                                 Medical Diagnostic Laboratories, LLC
xxxxxxxxxxxx8945                                 xxxx/x0999                                       xxx5724
Attn: Bankruptcy                                 3413 Broadway Blvd., Suite 101B                  2439 Kuser Rd.
PO Box 30285                                     Garland, Tx 75043                                Hamilton, NJ 08690
Salt Lake City, UT 84130




                                                              Page 11
      Case 19-33772-sgj13 Doc 4 Filed 11/06/19     Entered 11/06/19 15:52:47   Page 12 of 14
Case No:
Debtor(s):   Rachel Parish


Medicredit, Inc                    Regional Acceptance Co              World Acceptance/Finance Corp
xxxxx5209                          xxxxxxx5501                         xxxxxxxx3401
Attn: Bankruptcy                   Attn: Bankruptcy                    Attn: Bankruptcy
PO Box 1629                        PO Box 1487                         PO Box 6429
Maryland Heights, MO 63043         Wilson, NC 27894                    Greenville, SC 29606


Midwest Recovery Systems           Reliant Energy
xxxxxxxxxxx0669                    xxxx840-3
Attn: Bankruptcy                   PO Box 3765
PO Box 899                         Houston, TX 77253-3765
Florissant, MO 63032


National Credit Adjusters          RS Clark & Associates
xxxx1787                           xxxxxxxxxx8791
PO Box 3023-327 W 4th St.          Attn: Bankruptcy
Hutchinson, KS 67504-3023          12990 Pandora Drive Ste 150
                                   Dallas, TX 75238


Northwood Asset Management         Source Receivables Mgmt, Llc
xx3894-                            xxxx2538
3901 Genesee St., #200             Attn: Bankruptcy Dept
Cheektowga, NY 14225               4615 Dundas Dr., Suite 102
                                   Greensboro, NC 27407


NPRTO, TX, LLC                     State Farm Federal Credit Union
xxxx7737                           xxxxxxx3800
256 West Data Dr.                  Attn: Bankruptcy
Draper, UT 84020                   PO Box 853944
                                   Richardson, TX 75085


NPRTO, TX, LLC                     Transworld Systems, Inc.
256 West Data Dr.                  xxW734
Draper, UT 84020                   507 Prudential Road`
                                   Horsham, PA 19044



Prime Management , LLC             United Revenue Corp.
x5191                              xxx6172
999 Corporate Dr.                  204 Billings Street
Ladera Ranch, CA 92694             Suite 120
                                   Arlington, TX 76010


Rachel Parish                      UTSouthwestern Medical Center
608 Pendleton Dr.                  xxxx4854
Rockwall, TX 75032                 PO Box 3475
                                   Toledo, OH 43607-4037




                                              Page 12
        Case 19-33772-sgj13 Doc 4 Filed 11/06/19                   Entered 11/06/19 15:52:47          Page 13 of 14
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE: Rachel Parish                                                           CASE NO.
                                    Debtor


                                                                                 CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on November 6, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Gwendolyn E. Hunt
                                Gwendolyn E. Hunt
                                Bar ID:18267
                                GWENDOLYN E. HUNT, ATTORNEY
                                2010 N. Hampton Rd., Ste. 400
                                Desoto, TX 75115
                                (214) 330-4465



Ad Astra Recovery                                BB&T                                       Computer Credit, Inc.
xxx5666                                          xxxxxxxxxxxxxx221P                         xxxxxxx763o
7330 West 33rd Street North                      P.O. Box 310                               640 West Fourth St.
Suite 118                                        High Point, TN 27261                       Winston Salem, NC 27113
Wichita, KS 67205


Arrowhead Adance                                 Capital One                                Convergent Outsourcing , Inc.
x7802                                            xxxxxxxxxxxx8945                           x-xxxx6492
P.O. Box 6048                                    Attn: Bankruptcy                           800 SW 39th St.
Pine Ridge, SD 57770                             PO Box 30285                               Renton, WA 98057
                                                 Salt Lake City, UT 84130


Atmos Energy                                     Chase                                      Covington Credit
xx-xxxxxxxxx-xxxx702-2                           8256                                       xxxx/x0999
P.O. Box 790311                                  340 S. Cleveland Avenue Bldg. 370-         3413 Broadway Blvd., Suite 101B
St. Louis, MO 63179-0311                         OH1-10                                     Garland, Tx 75043
                                                 Westerville, OH 43081


Balance Credit                                   Comenity Bank/Victoria Secret              Creditors Adjustments Inc.
xx0535                                           xxxxxxxxxxxx7667                           xxx xxx 2516
3435 Harlem Rd.                                  Attn: Bankruptcy                           P.O. Box 5640
Cheektowaga, NY 14225                            PO Box 182125                              Manchester, NH 03108
                                                 Columbus, OH 43218
       Case 19-33772-sgj13 Doc 4 Filed 11/06/19                    Entered 11/06/19 15:52:47       Page 14 of 14
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

  IN RE: Rachel Parish                                                        CASE NO.
                                  Debtor


                                                                             CHAPTER       13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #1)

Fingerhut                                      National Credit Adjusters                 RS Clark & Associates
xxxxxxxxxxxx2647                               xxxx1787                                  xxxxxxxxxx8791
Attn: Bankruptcy                               PO Box 3023-327 W 4th St.                 Attn: Bankruptcy
PO Box 1250                                    Hutchinson, KS 67504-3023                 12990 Pandora Drive Ste 150
Saint Cloud, MN 56395                                                                    Dallas, TX 75238


First PREMIER Bank                             Northwood Asset Management                Source Receivables Mgmt, Llc
xxxxxxxxxxxx1310                               xx3894-                                   xxxx2538
Attn: Bankruptcy                               3901 Genesee St., #200                    Attn: Bankruptcy Dept
PO Box 5524                                    Cheektowga, NY 14225                      4615 Dundas Dr., Suite 102
Sioux Falls, SD 57117                                                                    Greensboro, NC 27407


Genesis FS Card Services                       NPRTO, TX, LLC                            State Farm Federal Credit Union
xxxx-xxxx-xxxx-0932                            xxxx7737                                  xxxxxxx3800
PO Box 4477                                    256 West Data Dr.                         Attn: Bankruptcy
Beaverton OR 97076-4477                        Draper, UT 84020                          PO Box 853944
                                                                                         Richardson, TX 75085


Internal Revenue Service                       Prime Management , LLC                    Transworld Systems, Inc.
4936                                           x5191                                     xxW734
P.O. Box 7346                                  999 Corporate Dr.                         507 Prudential Road`
Philadelphia, PA 19101-7346                    Ladera Ranch, CA 92694                    Horsham, PA 19044



Medical Diagnostic Laboratories, LLC           Rachel Parish                             United Revenue Corp.
xxx5724                                        608 Pendleton Dr.                         xxx6172
2439 Kuser Rd.                                 Rockwall, TX 75032                        204 Billings Street
Hamilton, NJ 08690                                                                       Suite 120
                                                                                         Arlington, TX 76010


Medicredit, Inc                                Regional Acceptance Co                    UTSouthwestern Medical Center
xxxxx5209                                      xxxxxxx5501                               xxxx4854
Attn: Bankruptcy                               Attn: Bankruptcy                          PO Box 3475
PO Box 1629                                    PO Box 1487                               Toledo, OH 43607-4037
Maryland Heights, MO 63043                     Wilson, NC 27894


Midwest Recovery Systems                       Reliant Energy                            World Acceptance/Finance Corp
xxxxxxxxxxx0669                                xxxx840-3                                 xxxxxxxx3401
Attn: Bankruptcy                               PO Box 3765                               Attn: Bankruptcy
PO Box 899                                     Houston, TX 77253-3765                    PO Box 6429
Florissant, MO 63032                                                                     Greenville, SC 29606
